

Exhibit 10.1
 
March 16, 2006


George Foreman Enterprises, Inc.
100 North Wilkes-Barre Boulevard, 4th Floor
Wilkes-Barre, PA 18702
ATTN: Efrem Gerszberg
 
Re:
Letter agreement dated November 23, 2005 between Circle Group Holdings, Inc. and
George Foreman Enterprises, Inc.  ("Letter
Agreement")                                  

 
Ladies and Gentlemen:


This letter shall confirm our agreement to extend the 90 day time period for
Circle Group Holdings, Inc. (“CXN”) and George Foreman Enterprises, Inc.
(“GFME”) to enter into definitive agreements as set forth in paragraph 21 of the
above referenced Letter Agreement. CXN and GFME agree that paragraph 21 of the
Letter Agreement is hereby modified to provide that the parties shall, on or
before Friday, April 28, 2006, enter into a definitive agreement incorporating
the terms of the Letter Agreement and such other provisions customary in
transactions of this type.
 
If the foregoing correctly sets forth your understanding, please so indicate by
signing a counterpart of this letter and returning it to CXN by facsimile or
e-mail, whereupon it will constitute a binding agreement between CXN and GFME.
 
                                        Very Truly Yours,


Accepted and agreed to as of                        CIRCLE GROUP HOLDINGS, INC.
the date first above written:
                             By: /s/ Gregory J. Halpern      
GEORGE FOREMAN ENTERPRISES, INC.               Name: Gregory J. Halpern
                             Title:    C.E.O.
By:  /s/ Efrem Gerszberg 
Name: Efrem Gerszberg
    Title:   President
 

